              CaseCase
                   1:15-cv-09755-LGS
                       19-200, Document
                                     Document
                                        39, 05/21/2019,
                                                120 Filed
                                                        2569463,
                                                           05/21/19
                                                                 Page1
                                                                    Page
                                                                       of 11 of 1




MANDATE
                                                                                          S.D.N.Y. – N.Y.C.
                                                                                                15-cv-9755
                                                                                               Schofield, J.

                             United States Court of Appeals
                                                    FOR THE
                                             SECOND CIRCUIT
                                             _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 21st day of May, two thousand nineteen.

     Present:
                    Debra Ann Livingston,
                    Susan L. Carney,
                          Circuit Judges,
                    Edgardo Ramos,*
                          District Judge.                                                    May 21 2019



     Georges Zard Abou Jaoude, et al.,

                                     Petitioners,

                    v.                                                           19-200

     Ghazi Abu Nahl, individually and on behalf of
     Lebanese Canadian Bank, et al.,

                                     Respondents.


     Petitioners request, pursuant to 28 U.S.C. § 1292(b), leave to appeal an interlocutory order of the
     district court. Petitioners also move to file a reply. Upon due consideration, it is hereby
     ORDERED that the motion to file a reply is GRANTED. It is further ORDERED that the petition
     for leave to appeal is GRANTED. See Klinghoffer v. S.N.C. Achille Lauro, 921 F.2d 21, 23–25
     (2d Cir. 1990).
                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk of Court




     * Judge Edgardo Ramos, of the United States District Court for the Southern District of New
     York, sitting by designation.



MANDATE ISSUED ON 05/21/2019
